Case 21-03000-sgj Doc 48-6 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 6




                            EXHIBIT GGGGG
                            Case 21-03000-sgj Doc 48-6 Filed 01/25/21                            Entered 01/25/21 18:52:30                 Page 2 of 6




From:                 HCMLP.DataIntegrity@hcmlp.com
Sent:                 Thursday, April 16, 2020 9:06 AM
To:                   FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                      HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:              HCMLP - Previous Day Trades




Previous Day Trades

TradeType   Fund           Portfolio              CTPY        SideCode          Instrument         TradeDate      InstType    Commitment      Price   ExcValue     IssuerAnalyst   LastPrice LastPriceSource

                                                         ch
M                                                             Sale       AVYA                       04/15/20   Common Stock      -31,500.00    8.72   274,783.95
                                           Securities




                                                                                             1
                    Case 21-03000-sgj Doc 48-6 Filed 01/25/21         Entered 01/25/21 18:52:30             Page 3 of 6




TradeType   Fund   Portfolio      CTPY   SideCode    Instrument         TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                  2
                    Case 21-03000-sgj Doc 48-6 Filed 01/25/21         Entered 01/25/21 18:52:30             Page 4 of 6




TradeType   Fund   Portfolio      CTPY   SideCode    Instrument         TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                  3
                    Case 21-03000-sgj Doc 48-6 Filed 01/25/21         Entered 01/25/21 18:52:30             Page 5 of 6




TradeType   Fund   Portfolio      CTPY   SideCode    Instrument         TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                  4
                                                         Case 21-03000-sgj Doc 48-6 Filed 01/25/21                                                      Entered 01/25/21 18:52:30                                    Page 6 of 6




 TradeType              Fund                           Portfolio                         CTPY            SideCode                  Instrument                 TradeDate          InstType          Commitment          Price     ExcValue        IssuerAnalyst      LastPrice LastPriceSource

M                                                                                                        Sale         AVYA                                      04/15/20    Common Stock                 -42,500.00      8.72     370,740.25




                                                                                                                                                                                                                                                                                     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                                                                     Siepe ™




                                                                                                                                                                                                                                                              Powered by




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                  5
